ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/14/22 wherein the claims 223 was amended; claims 1-222, 224-320, and 322 were canceled; and claims 323-341 were added.
	Note(s):  Claims 223, 321, and 323-341 are pending.

ELECTION BY ORIGINAL PRESENTATION
Newly submitted claims 323 (in part), 324 (in part), 325 (in its entirety) and 326-341 (all claims in part) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims read on distinct proteins, amino acid sequences (L1 values) and L2 values.  The claims have only been examined to the extent that they read on Applicant’s elected species.  Applicant’s elected the species wherein the protein is an antibody/antibody fragment; L1 is the amino acid sequence LPXTGGG wherein X is any amino acid; and L2 is an optionally substituted heterocyclylene.  Pending claims 223 (in part), 321 (in part), 323 (in part), 324 (in part), and 326-341 (all claims in part) read on the elected species.  Initially, Applicant’s elected species was searched.  No prior art was found to reject the claims for the elected species.  The search was expanded to the species in the cited prior art above.  The search was not further extended because prior art was found to reject the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 323 (in part), 324 (in part), 325 (in its entirety) and 326-341 (all claims in part) are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Note(#1):  In the elected species no click chemistry reaction election was required because it was not present in independent claim 223.
	Note(#2):  In the election made 8/2/21, Applicant did not elect a specific heterocyclylene.  However, since the newly submitted claims identify L2 as having a structure with the core 
    PNG
    media_image1.png
    109
    70
    media_image1.png
    Greyscale
, the heterocyclylene core is now taken to be 
    PNG
    media_image1.png
    109
    70
    media_image1.png
    Greyscale
.

WITHDRAWN CLAIMS
Claims 323 (in part), 324 (in part), 325 (in its entirety) and 326-341 (all claims in part) are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 2/14/22 to the rejection of claims 223 and 321 made by the Examiner under 35 USC 103 and/or improper Markush have been fully considered and deemed non-persuasive for reasons of record and those set forth below.

Improper Markush Rejection
Claims 223, 323, 324, and 341 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of linkers and L2 substituents is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The linker, L1, is directed to any amino acid sequence comprising at least four amino acids.  The number of possible combination is unlimited as the number of amino acids range from four to infinity and may be any amino acid sequence.  The second linker, L2, may be aliphatic, heteroaliphatic, arylene, heteroarylene, or a heterocyclylene.
	It is duly noted that the amino acid sequence of L1 and the linker of L2 do not contain a common core but comprise a wide variety of amino acids, linear structures, and rings optionally containing one or more heteroatom that may be linked in various orientations.  Thus, there is no common core consistent with the radioactive protein structure since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used for imaging and diagnosis, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of amino acid residues, linear structures, and rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claims were amended to recite that L1 is a linker comprising at least four amino acids formed by conjugation between two sortase recognition sequences.  In addition, it is stated that the application lists several exemplary sortase recognition sequences and cites multiple publications which describe additional sortase recognition sequences.  In regards to L2, it is asserted that L2 was amended to recited that L2 comprises the product of a click chemistry reaction.  Once again, it is stated that the application lists several click chemistry reactions.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  First, for clarification of the record, Applicant is respectfully reminded that it is improper to import claim limitations from the specification into the claims (see MPEP 2111.01, Section II).  Second, according to MPEP 2112.01, if both Applicant and the prior art disclose an overlapping composition/compound, then products of identical chemical compositions cannot have mutually exclusive properties.  In other words, a chemical composition and its properties are inseparable.  Thus, if the prior art and the instant invention both disclose an overlapping composition/compound, then whatever properties/characteristics associated with Applicant’s composition (e.g., conjugation between two sortase recognition sequences and product of a click chemistry reaction) are also associated with the prior art substances.  In addition, the product claims (see independent claim 223) contains both a product and method steps directed to L1 (the linker is formed by conjugation between two sortase recognition sequences) and L2 (the listed L2 value are the product of a click chemistry reaction).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product.
The issue surrounding the instant invention that the invention does not have a common structural core.  While it is asserted that the composition/compound share an amino acid sequence formed by conjugation between two sortase recognition sequences  and L1 functions to provide a linking means for the linking the protein to 18F, that still does not address the fact that Formula II, 
    PNG
    media_image2.png
    33
    169
    media_image2.png
    Greyscale
, lacks a common core.  The protein encompasses antibodies, nuclear factors, neuropeptides, receptor proteins, enzymes, and structural proteins, for example.  The variable L is any linker that has at least four amino acids.  L2 is any aliphatic, heteroaliphatic, arylene, heteroarylene, heterocyclylene, substituted aliphatic, substituted heteroaliphatic, substituted arylene, substituted heteroarylene, and substituted heterocyclylene.  Thus, the claim contains improper Markush groupings.  Hence, the rejection is still deemed proper.  

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 223, 321, 323, and 324 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent No. 9,267,127).
	Liu et al disclose kits/compositions that may comprise peptide substrate material (see entire document, especially, abstract).  Possible peptide substrate material is LPETG conjugated to GGG (column 6 lines 20-21) or any LPXT motif conjugated to a GGG motif (column 13, line 17).  A protein or peptide may be labeled with a detectable label such as 18F and incorporated into the peptide containing molecule (column 9, lines 4-15).  Thus, both Applicant and Liu et al disclose a composition comprising a protein that may be conjugated to a linker comprising at least four amino acid and an additional (optionally substituted) linker and 18F.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 223 was amended to recited that L2 is a product of click chemistry reaction and that Liu et al do not teach or suggest a linker comprising moieties that correspond to both L1 and L2.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  According to MPEP 2112.01 (Section II), if both Applicant and the prior art disclose an overlapping composition/compound, then products of identical chemical compositions cannot have mutually exclusive properties.  In other words, a chemical composition and its properties are inseparable.  Thus, if the prior art and the instant invention both disclose an overlapping composition/compound, then whatever properties/characteristics associated with Applicant’s composition (e.g., conjugation between two sortase recognition sequences and product of a click chemistry reaction) are also associated with the prior art substances.  In addition, the product claims (see independent claim 223) contains both a product and method steps directed to L1 (the linker is formed by conjugation between two sortase recognition sequences) and L2 (the listed L2 value are the product of a click chemistry reaction).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product.  Thus, the interpretation of independent claim is a radioactive protein of Formula 
    PNG
    media_image2.png
    33
    169
    media_image2.png
    Greyscale
 wherein L1 is a linker comprising at least four amino acids; L2 is any aliphatic, heteroaliphatic, arylene, heteroarylene, heterocyclylene, substituted aliphatic, substituted heteroaliphatic, substituted arylene, substituted heteroarylene, and substituted heterocyclylene.  Thus, the prior art still reads on the instant invention.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 223, 321, 323, 324, and 326-341 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 223, 321, 323, 324, and 326-341:  Independent claim 223 is ambiguous because of the phrase ‘formed by conjugation between two sortase recognition sequences’.  Specifically, based on Applicant’s response filed 2/14/20, it appears that the phrase is intended to further limit the at least four amino acids of L1.  However, Applicant is claiming a product wherein L1 is a linker comprising at least four amino acids, how the linker is formed is an active step that is present in a product claim.  So, the following rejection is necessary in order that the claim may be properly interpreted.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (comprising a protein, L1, L2, and 18F), the claim limitation that the L1 linker is formed by conjugation between two sortase recognition sequences is not directed to the product, but rather to actions necessary to generate L1.  This creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product (L1 present in Formula II) or when the L1 species actually is formed by conjugation between two sortase recognition sequences.  Since claims 321, 323, 324, and 326-341 depend upon independent claim 223 for clarity, those claims are also vague and indefinite.
	Claims 223, 321, 323, 324, and 326-341:  Independent claim 223 is ambiguous because of the phrase ‘comprises the product of a click chemistry reaction’.  Specifically, in lines 6-7 of independent claim 223, L2 is defined as any aliphatic, heteroaliphatic, arylene, heteroarylene, heterocyclylene, substituted aliphatic, substituted heteroaliphatic, substituted arylene, substituted heteroarylene, and substituted heterocyclylene.  Thus, the phrase ‘whereas L2 comprises the product of a click chemistry reason’ does not change the fact that L2 has the designated values.  If L2 is generated from a click chemistry reaction does not change that the values are any aliphatic, heteroaliphatic, arylene, heteroarylene, heterocyclylene, substituted aliphatic, substituted heteroaliphatic, substituted arylene, substituted heteroarylene, and substituted heterocyclylene.  
	It is unclear if Applicant actually intended the phrase to be a further limitation in the claim.  However, independent claim 223 is a product claim, a radioactive protein of Formula 
    PNG
    media_image2.png
    33
    169
    media_image2.png
    Greyscale
.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (comprising a protein, L1, L2, and 18F), the claim limitation that the L2 linker is a product (produced by) a click chemistry reaction is not directed to the product, but rather to actions necessary to generate L2.  This creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product (L2 present in Formula II) or when the L2 species is produced by a click chemistry reaction.  Since claims 321, 323, 324, and 326-341 depend upon independent claim 223 for clarity, those claims are also vague and indefinite.
	Claims 331-333 and 338:  The claim is ambiguous because it makes reference to L2-18F and given Formula (iii-b), (iii-b2), and (iii-c).  However, the use of ‘provided at least one Rp comprises F18’ is confusing as Formula (iii-b), (iii-b2), and (iii-c) discloses that any one of the Rp contains F18, while Formula (iii-b), (iii-b2), and (iii-c) show that F18 is on the end of L2.  In other words, the substituent containing 18F does not have atoms attach on sides of 18F.
	Claim 338:  The claim is ambiguous because it is unclear what ligand/ligands Applicant is referring to that are compatible with the instant invention.  In addition, Applicant is respectfully reminded that the phrase ‘capable of chelating…comprising F18’.  Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
	Claim 341:  The claim depends from independent claim 223 which shows that 18F is attached at the end of the structure, not within the structure with other substituents to the right of 18F.

COMMENTS/NOTES
Applicant is respectfully requested to define 
    PNG
    media_image3.png
    33
    76
    media_image3.png
    Greyscale
 in independent claim 223.  In addition, it is requested that one replace ‘indicates’ with ‘is’ in claim 326, lines 18 and 19 and claim 29, lines 17 and 18.
Once again, Applicant’s election of Group V (independent claim 223) in the reply filed on 8/2/21 is acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement and the election was treated as an election without traverse (MPEP § 818.01(a)) and made FINAL.
	Note(s):  The Examiner acknowledges Applicant’s election of the species wherein the protein is an antibody/antibody fragment; L1 is the amino acid sequence LPXTGGG wherein X is any amino acid; and L2 is an optionally substituted heterocyclylene.  The heterocyclylene was later identified as 
    PNG
    media_image1.png
    109
    70
    media_image1.png
    Greyscale
 because it is the only heterocyclylene that was present in newly added claims 326-341.  Initially, Applicant’s elected species was searched and no prior art was found to reject the claims.  The search was expanded to the species cited in the prior art above.  The search was not further extended because prior art was found to reject the claims.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 16, 2022